 Case: 4:20-cv-00060-JAR Doc. #: 39 Filed: 02/26/20 Page: 1 of 4 PageID #: 216




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI


 KIMBERLY M. GARDNER,

                        Plaintiff,

          v.                                        Civ. Action No. 4:20-cv-00060

 CITY OF ST. LOUIS; THE ST. LOUIS
 POLICE OFFICERS ASSOCIATION,
 FRATERNAL ORDER OF POLICE LODGE
 68; JEFFREY ROORDA; GERARD
 CARMODY; PATRICK CARMODY;
 RYANN CARMODY; and CHARLES
 LANE,

                        Defendants.


  NOTICE OF PLAINTIFF’S ELECTION TO FILE AMENDED COMPLAINT AS OF
   RIGHT AND REQUEST TO HOLD DEFENDANTS’ MOTION TO DISMISS IN
                             ABEYANCE

         Pursuant to Federal Rule of Civil Procedure 15(a)(1)(B), Plaintiff plans to amend her

complaint as of right in response to the motion to dismiss filed by Defendants City of St. Louis,

Gerard Carmody, Patrick Carmody, and Ryann Carmody. (ECF No. 34.) Accordingly, Plaintiff

will not be filing an opposition to the pending motion prior to amendment and requests that the

Court hold that motion in abeyance. See Pure Country, Inc. v. Sigma Chi Fraternity, 312 F.3d 952,

956 (8th Cir. 2002) (amendment of complaint renders motion to dismiss the original complaint

moot).

         WHEREFORE, Plaintiff respectfully prays that this Court to grant the foregoing request

and for such further and necessary relief as deemed appropriate.




                                                1
Case: 4:20-cv-00060-JAR Doc. #: 39 Filed: 02/26/20 Page: 2 of 4 PageID #: 217




                                   Respectfully submitted,

                                           /s Roy L. Austin, Jr.
                                          Roy L. Austin, Jr.*
                                          Stephen W. Miller*
                                          HARRIS, WILTSHIRE & GRANNIS LLP
                                          1919 M Street, NW
                                          The Eighth Floor
                                          Washington, DC 20036
                                          Phone: (202) 730-1300
                                          Fax: (202) 730-1301
                                          raustin@hwglaw.com
                                          smiller@hwglaw.com

                                           /s Jonathan S. Abady
                                          Jonathan S. Abady
                                          Matthew D. Brinckerhoff
                                          David Lebowitz
                                          EMERY CELLI BRINCKERHOFF & ABADY LLP
                                          600 Fifth Avenue, 10th Floor
                                          New York, NY 10020
                                          Phone: (212) 763-5000
                                          Fax: (212) 763-5001
                                          jabady@ecbalaw.com
                                          mbrinckerhoff@ecbalaw.com
                                          dlebowitz@ecbalaw.com

                                           /s Sarah Jane Hunt
                                          Thomas E. Kennedy, III (Bar No. 46617 MO)
                                          Sarah Jane Hunt (Bar No. 63899 MO)
                                          MaryAnne Quill (Bar No. 71133 MO)
                                          KENNEDY HUNT, PC
                                          906 Olive St., Suite 200
                                          St. Louis, MO 63101
                                          Phone: (314) 872-9041
                                          Fax: (314) 872-9043
                                          tkennedy@kennedyhuntlaw.com
                                          sarahjane@kennedyhuntlaw.com
                                          mquill@kennedyhuntlaw.com

                                          ATTORNEYS FOR PLAINTIFF




                                      2
Case: 4:20-cv-00060-JAR Doc. #: 39 Filed: 02/26/20 Page: 3 of 4 PageID #: 218




                                     3
 Case: 4:20-cv-00060-JAR Doc. #: 39 Filed: 02/26/20 Page: 4 of 4 PageID #: 219



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 26, 2020 the foregoing was filed electronically with the
Clerk of Court to be served by operation of the Court’s electronic filing system upon the
following attorneys of record:

Brent Dulle
Andrew D. Wheaton
Associate City Counselors
1200 Market Street, Room 314
St. Louis, Missouri 63103
314-622-4644
DulleB@stlouis-mo.gov
WheatonA@stlouis-mo.gov

ATTORNEYS FOR DEFENDANTS CITY AND GERARD, PATRICK, AND RYANN CARMONDY

Neil J. Bruntrager                                  Brian Milliken
Bruntrager & Billings, PC                           Millikan Wright, LLC
225 S. Meramec Ave., Suite 1200                     12180 Old Big Bend Road
St. Louis, Missouri 63105                           St. Louis, MO 63122
314-646-0066                                        314-621-0622
njbatty@aol.com                                     bmillikan@millikanwright.com

ATTORNEYS FOR DEFENDANTS ROORDA AND SLPOA

Elkin Kistner                                       Paul Martin
Bick & Kistner, PC                                  Paul Martin, PC
101 South Hanley Road, Suite 1280                   101 S. Hanley Road, Suite 1280
St. Louis, Missouri 63105                           St. Louis, Missouri 63105
314-571-6823                                        314-805-8800
elkinkis@bick-kistner.com                           paul@paulmartinpc.com

ATTORNEYS FOR DEFENDANT CHARLES LANE



                                                      /s/ Sarah Jane Hunt




                                                4
